Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of claims 1-2, 18, and 26 in the April 30, 2021 response is acknowledged.

Election/Restrictions
The previous restriction is withdrawn in response to amendments to the claims, as the claims are directed to the same species. Consequently, claims 1-34 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear how the first inside wall and the second inside wall can be orthogonal to each other when claim 18, from which claim 19 depends, requires that the first inside wall and the second inside wall are parallel to each other. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 19, the originally filed specification does not enable one skilled in the art to make and/or use a catheter that has the first inside wall and the second inside wall orthogonal to each other in addition to parallel to one another. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See MPEP 2164.01(a).
In this case, there is no direction provided by the inventor, nor any existence of working examples, wherein the first inside wall and the second inside wall are both parallel to each other and orthogonal (at right angles) to one another. In fact, requiring the first inside wall and the second inside wall be parallel to one another requires that, by the nature of being parallel, that the first indie wall and the second inside wall could not be configured in such a way as to be orthogonal to one another. Consequently, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high, as it is impossible based on the disclosure and required limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 20-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 2012/0221082) in view of Martin (US 5,395,316).
Regarding claims 1, 9, and 10, Khanna discloses a catheter for central nervous system treatment (see Abstract; Figs. 20-23; para 8, 10, 65), the catheter comprising a first lumen  and a second lumen communicating at a distal portion of the catheter, the first lumen and the second lumen adapted to have a coolant circulated therethrough (see para. 9), and a distal end of the outside wall of the catheter has one or more holes that allow the third lumen to communicate with the outside environment (see para. 9). Khanna further discloses the catheter comprising a cylindrical outside wall 48; a first inside wall 56; and a second inside wall 55, wherein the outside wall, the first inside wall, and the second inside wall define the first lumen 49, the first inside wall and the outside wall define the second lumen 54, and the second inside wall and first inside wall defining the third lumen (see Figs. 22-23). 
Khanna does not specifically disclose the second inside wall and the outside wall define a third lumen; the second inside wall is straight, and the first inside wall and the second inside wall are connected; and wherein the third lumen is rectangular shaped. 
Martin discloses a triple lumen catheter comprising a cylindrical outside wall 53, a first inside wall 52; and a second inside wall 50; wherein the outside wall, the first inside wall, and the second inside wall define a first lumen 48, the first inside wall and the outside wall define a second lumen 44, and the second inside wall and the outside wall define a third lumen 46 (see Fig. 2); with the second inside wall being straight, the first inside wall and the second inside wall being connected via the outside wall, and wherein the third lumen is rectangular shaped (see Fig. 2); with this side-by-side structure serving to increase the resistance to kinking when the body is bent (see col. 2, ll. 57-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the triple lumen catheter of Khanna, to change the positions of the outside wall, the first inside wall, and the second inside wall making up the three lumens to the positions of having the cylindrical outside wall, the first inside wall, and the second inside wall define a first lumen, the first inside wall and the cylindrical outside wall define a second lumen, and the second inside wall and the outside wall define a third lumen, with the second inside wall being straight, the first inside wall and the second inside wall being connected via the outside wall, and the third lumen being rectangular shaped, as disclosed by Martin, in order to increase the resistance to kinking when the body is bent. Additionally, it would have been obvious to try having first and second lumens be in the above described positions and communicating at a distal portion of the catheter, as there are limited ways to arrange the three lumens and a person of ordinary skill has good reason to pursue the known options (having the first and second lumens circulating coolant therethrough with the third lumen draining; having the first and third lumens circulating coolant therethrough with the second lumen draining; having the second and third lumens circulating coolant therethrough with the first lumen draining) within his or her technical grasp. If this leads to the anticipated success (circulation of coolant and drainage), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the first and second lumens circulating coolant therethrough with the third lumen draining, as this allows for the circulation of coolant as well as drainage, and Khanna discloses the circulation of coolant being done via adjacent first and second lumens (see Figs. 4, 6).  
	Regarding claim 2, teachings of Khanna and Martin are described above and as described above, disclose the outside wall is cylindrical (see rejection of claim 1 above). 
	Regarding claims 3 and 4, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable. 
	However, Khanna discloses in a different embodiment a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid (see para. 9, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the catheter of Khanna and Martin include a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid, as disclosed by Khanna. 
	Regarding claim 5, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above the distal portion of the outside wall is capable of expanding into one or more of the following: an oval shape, a round shape, a cylindrical shape, a triangular shape, a double balloon shape, a helical shape, at an angle to the catheter, a shape of a portion of or an entire lateral ventricle, a shape of a frontal horn of a lateral ventricle, a shape of body of a lateral ventricle, a shape of an occipital horn of a lateral ventricle, a shape of a third ventricle, a shape of an operative area in a brain or spine, a shape of a cisterna magna, and a shape of a spinal canal.
	However, Khanna discloses in a different embodiment the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall (see para. 58). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall, as these shapes are specifically disclosed by Khanna.
	Regarding claims 6 and 7, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above having the distal portion of the outside wall be expandable in a peristaltic manner or a pulsating manner. 
However, Khanna discloses in a different embodiment the distal portion of the outside wall is expandable in a peristaltic manner or a pulsating manner (see Abstract, para. 9), in order to circulate  the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal (see para. 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall expandable in a peristaltic manner or a pulsating manner in order to circulate the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal, as disclosed by Khanna. 
Regarding claim 8, teachings of Khanna and Martin are described above and Khanna further discloses the catheter comprising a pressure sensor and/or temperature sensor (see para. 65). 
Regarding claim 11, Khanna discloses a catheter for central nervous system treatment (see Abstract; Figs. 20-23; para 8, 10, 65), the catheter comprising a first lumen  and a second lumen communicating at a distal portion of the catheter, the first lumen and the second lumen adapted to have a coolant circulated therethrough (see para. 9), and a distal end of the outside wall of the catheter has one or more holes that allow the third lumen to communicate with the outside environment (see para. 9). Khanna further discloses the catheter comprising a cylindrical outside wall 48; a first inside wall 56; and a second inside wall 55 being straight, wherein the outside wall, the first inside wall, and the second inside wall define the second lumen 49, the first inside wall and the outside wall define the first lumen 54, and the second inside wall and first inside wall defining the third lumen (see Figs. 22-23). 
Khanna does not specifically disclose the second inside wall and the outside wall define a third lumen and the first inside wall being straight. 
Martin discloses a triple lumen catheter comprising a cylindrical outside wall 53, a first inside wall 52 being straight; and a second inside wall 50 being straight; wherein the outside wall, the first inside wall, and the second inside wall define a second lumen 48, the first inside wall and the outside wall define a first lumen 44, and the second inside wall and the outside wall define a third lumen 46 (see Fig. 2); with this side-by-side structure serving to increase the resistance to kinking when the body is bent (see col. 2, ll. 57-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the triple lumen catheter of Khanna, to change the positions of the outside wall, the first inside wall, and the second inside wall making up the three lumens to the positions of having the cylindrical outside wall, the first inside wall being straight, and the second inside wall being straight defining a second lumen, the first inside wall and the cylindrical outside wall define a first lumen, and the second inside wall and the outside wall define a third lumen, as disclosed by Martin, in order to increase the resistance to kinking when the body is bent. Additionally, it would have been obvious to try having first and second lumens be in the above described positions and communicating at a distal portion of the catheter, as there are limited ways to arrange the three lumens and a person of ordinary skill has good reason to pursue the known options (having the first and second lumens circulating coolant therethrough with the third lumen draining; having the first and third lumens circulating coolant therethrough with the second lumen draining; having the second and third lumens circulating coolant therethrough with the first lumen draining) within his or her technical grasp. If this leads to the anticipated success (circulation of coolant and drainage), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the first and second lumens circulating coolant therethrough with the third lumen draining, as this allows for the circulation of coolant as well as drainage, and Khanna discloses the circulation of coolant being done via adjacent first and second lumens (see Figs. 4, 6).  
Regarding claims 12 and 13, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable. 
	However, Khanna discloses in a different embodiment a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid (see para. 9, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the catheter of Khanna and Martin include a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid, as disclosed by Khanna. 
Regarding claim 14, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above the distal portion of the outside wall is capable of expanding into one or more of the following: an oval shape, a round shape, a cylindrical shape, a triangular shape, a double balloon shape, a helical shape, at an angle to the catheter, a shape of a portion of or an entire lateral ventricle, a shape of a frontal horn of a lateral ventricle, a shape of body of a lateral ventricle, a shape of an occipital horn of a lateral ventricle, a shape of a third ventricle, a shape of an operative area in a brain or spine, a shape of a cisterna magna, and a shape of a spinal canal.
	However, Khanna discloses in a different embodiment the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall (see para. 58). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall, as these shapes are specifically disclosed by Khanna.
	Regarding claims 15 and 16, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above having the distal portion of the outside wall be expandable in a peristaltic manner or a pulsating manner. 
However, Khanna discloses in a different embodiment the distal portion of the outside wall is expandable in a peristaltic manner or a pulsating manner (see Abstract, para. 9), in order to circulate  the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal (see para. 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall expandable in a peristaltic manner or a pulsating manner in order to circulate the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal, as disclosed by Khanna. 
Regarding claim 17, teachings of Khanna and Martin are described above and Khanna further discloses the catheter comprising a pressure sensor and/or temperature sensor (see para. 65). 
Regarding claim 18, Khanna discloses a catheter for central nervous system treatment (see Abstract; Figs. 20-23; para 8, 10, 65), the catheter comprising a first lumen and a second lumen communicating at a distal portion of the catheter, the first lumen and the second lumen adapted to have a coolant circulated therethrough (see para. 9), and a distal end of the outside wall of the catheter has one or more holes that allow the third lumen to communicate with the outside environment (see para. 9). Khanna further discloses the catheter comprising a cylindrical outside wall 48; a first inside wall 56; and a second inside wall 55, wherein the outside wall, the first inside wall, and the second inside wall define the first lumen 49, the first inside wall and the outside wall define the second lumen 54, and the second inside wall and first inside wall defining the third lumen (see Figs. 22-23). 
Khanna does not specifically disclose the second inside wall and the outside wall define a third lumen and the first inside wall and the second inside wall are parallel to one another 
Martin discloses a triple lumen catheter comprising a cylindrical outside wall 53, a first inside wall 52; and a second inside wall 50; wherein the first inside wall and the second inside wall are parallel to one another (see Fig. 2); wherein the outside wall, the first inside wall, and the second inside wall define a first lumen 48, the first inside wall and the outside wall define a second lumen 44, and the second inside wall and the outside wall define a third lumen 46 (see Fig. 2); with this side-by-side structure serving to increase the resistance to kinking when the body is bent (see col. 2, ll. 57-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the triple lumen catheter of Khanna, to change the positions of the outside wall, the first inside wall, and the second inside wall making up the three lumens to the positions of having the first inside wall and second inside wall being parallel to one another while having the cylindrical outside wall, the first inside wall, and the second inside wall define a first lumen, the first inside wall and the cylindrical outside wall define a second lumen, and the second inside wall and the outside wall define a third lumen, as disclosed by Martin, in order to increase the resistance to kinking when the body is bent. Additionally, it would have been obvious to try having first and second lumens be in the above described positions and communicating at a distal portion of the catheter, as there are limited ways to arrange the three lumens and a person of ordinary skill has good reason to pursue the known options (having the first and second lumens circulating coolant therethrough with the third lumen draining; having the first and third lumens circulating coolant therethrough with the second lumen draining; having the second and third lumens circulating coolant therethrough with the first lumen draining) within his or her technical grasp. If this leads to the anticipated success (circulation of coolant and drainage), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the first and second lumens circulating coolant therethrough with the third lumen draining, as this allows for the circulation of coolant as well as drainage, and Khanna discloses the circulation of coolant being done via adjacent first and second lumens (see Figs. 4, 6).  
Regarding claims 20 and 21, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable. 
	However, Khanna discloses in a different embodiment a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid (see para. 9, 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the catheter of Khanna and Martin include a distal portion of the outside wall is expandable or a distal portion of the outside wall comprises at least one balloon that is expandable, to help circulate the cooled cerebrospinal fluid, as disclosed by Khanna. 
Regarding claim 22, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above the distal portion of the outside wall is capable of expanding into one or more of the following: an oval shape, a round shape, a cylindrical shape, a triangular shape, a double balloon shape, a helical shape, at an angle to the catheter, a shape of a portion of or an entire lateral ventricle, a shape of a frontal horn of a lateral ventricle, a shape of body of a lateral ventricle, a shape of an occipital horn of a lateral ventricle, a shape of a third ventricle, a shape of an operative area in a brain or spine, a shape of a cisterna magna, and a shape of a spinal canal.
	However, Khanna discloses in a different embodiment the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall (see para. 58). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall is capable of expanding into a shape that can be round, oval, cylindrical or conform to the shape of the portion of the lateral ventricle it is placed in to avoid compression against the ventricle wall, as these shapes are specifically disclosed by Khanna.
	Regarding claims 23 and 24, teachings of Khanna and Martin are described above but these references do not specifically disclose in the embodiment described above having the distal portion of the outside wall be expandable in a peristaltic manner or a pulsating manner. 
However, Khanna discloses in a different embodiment the distal portion of the outside wall is expandable in a peristaltic manner or a pulsating manner (see Abstract, para. 9), in order to circulate  the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal (see para. 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the outside wall expandable in a peristaltic manner or a pulsating manner in order to circulate the cooled cerebrospinal fluid, thereby uniformly cooling the brain and spinal, as disclosed by Khanna. 
Regarding claim 25, teachings of Khanna and Martin are described above and Khanna further discloses the catheter comprising a pressure sensor and/or temperature sensor (see para. 65). 
Regarding claim 26, Khanna discloses a method for treatment of a central nervous system (see Abstract; para. 8; cl. 6), the method comprising: a catheter for central nervous system treatment (see Abstract; Figs. 20-23; para 8, 10, 65), the catheter comprising a first lumen and a second lumen communicating at a distal portion of the catheter, the first lumen and the second lumen circulating coolant therethrough (see para. 9), and a distal end of the outside wall of the catheter has one or more holes that allow the third lumen to communicate with the outside environment (see para. 9). Khanna further discloses the catheter comprising a cylindrical outside wall 48; a first inside wall 56; and a second inside wall 55, wherein the outside wall, the first inside wall, and the second inside wall define the first lumen 49, the first inside wall and the outside wall define the second lumen 54, and the second inside wall and first inside wall defining the third lumen (see Figs. 22-23). 
Khanna does not specifically disclose the second inside wall and the outside wall define a third lumen; the second inside wall is straight, and the first inside wall and the second inside wall are connected; and wherein the third lumen is rectangular shaped. 
Martin discloses a triple lumen catheter comprising a cylindrical outside wall 53, a first inside wall 52; and a second inside wall 50; wherein the outside wall, the first inside wall, and the second inside wall define a first lumen 48, the first inside wall and the outside wall define a second lumen 44, and the second inside wall and the outside wall define a third lumen 46 (see Fig. 2); with the second inside wall being straight, the first inside wall and the second inside wall being connected via the outside wall, and wherein the third lumen is rectangular shaped (see Fig. 2); with this side-by-side structure serving to increase the resistance to kinking when the body is bent (see col. 2, ll. 57-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the triple lumen catheter of Khanna, to change the positions of the outside wall, the first inside wall, and the second inside wall making up the three lumens to the positions of having the cylindrical outside wall, the first inside wall, and the second inside wall define a first lumen, the first inside wall and the cylindrical outside wall define a second lumen, and the second inside wall and the outside wall define a third lumen, with the second inside wall being straight, the first inside wall and the second inside wall being connected via the outside wall, and the third lumen being rectangular shaped, as disclosed by Martin, in order to increase the resistance to kinking when the body is bent. Additionally, it would have been obvious to try having first and second lumens be in the above described positions and communicating at a distal portion of the catheter, as there are limited ways to arrange the three lumens and a person of ordinary skill has good reason to pursue the known options (having the first and second lumens circulating coolant therethrough with the third lumen draining; having the first and third lumens circulating coolant therethrough with the second lumen draining; having the second and third lumens circulating coolant therethrough with the first lumen draining) within his or her technical grasp. If this leads to the anticipated success (circulation of coolant and drainage), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the first and second lumens circulating coolant therethrough with the third lumen draining, as this allows for the circulation of coolant as well as drainage, and Khanna discloses the circulation of coolant being done via adjacent first and second lumens (see Figs. 4, 6).  
	Regarding claim 27, teachings of Khanna and Martin are described above and Khanna further discloses the treatment of the central nervous system addresses increased intracranial pressure, brain swelling or edema, spinal cord edema, trauma, brain injury, skull fracture, stroke, ischemia, hypoxia following respiratory or cardiac arrest, tumors, hemorrhage, infection, seizure, spinal cord injury, spine fractures, arteriovenous malformations, aneurysms, aortic artery surgery ischemia protection, spinal stenosis, herniated disc, and scoliosis surgery (see para. 12, 73).
	Regarding claim 28, teachings of Khanna and Martin are described above and Khanna further discloses inserting of the catheter is accomplished by a twist drill, burr hole placement, craniotomy/craniectomy, laminotomy/laminectomy, percutaneously, endoscope assisted, sterotactic guidance, fluoroscopy, ultrasound guidance, and radio-opaque markers (see para. 73).
	Regarding claim 29, teachings of Khanna and Martin are described above and Khanna further discloses inserting of the catheter comprises inserting the catheter into cerebrospinal fluid (see para. 65). 
	Regarding claim 30, teachings of Khanna and Martin are described above and Khanna further discloses draining cerebrospinal fluid via the third lumen (see para. 10, 65).
	Regarding claim 32, teachings of Khanna and Martin are described above and Khanna further discloses performing selective hypothermia of the central nervous system with the circulating of the coolant (see para. 8). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Martin as applied to claim 31 above, and further in view of Fariss et al. (US 6,682,503).
Regarding claim 31, teachings of Khanna and Martin are described above and Khanna further discloses draining cerebrospinal fluid via the third lumen but these references do not specifically teach regulating the draining of the cerebrospinal fluid by one or more of: a valve that opens at a set pressure, an anti-reflux valve, an automated collection chamber that allows fluid drainage at a set pressure, a drainage bag that allows fluid drainage at a set pressure based on location of a bag relative to anatomical landmarks.
Fariss discloses a drainage catheter wherein an anti-reflux valve is positioned within a drainage lumen in order to restrict drainage flow in one direction (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regulation of draining through the third lumen done by an anti-reflux valve, Fariss disclosing doing so through a drainage lumen, in order to not let the fluid drained from the patient return, in order to deter contamination and promote drainage. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Martin as applied to claim 32 above, and further in view of Dae et al. (US 6,572,638).
Regarding claim 33, teachings of Khanna and Martin are described above but these references, as described above, do not specifically disclose the method including performing of the selective hypothermia comprises adjusting a temperature of the coolant during the circulating of the coolant. 
Dae discloses a method of controlling body temperature including inducing hypothermia, the method comprising adjusting a temperature of circulated fluid in order to control body fluid temperature (see Abstract, col. 11, ll. 22-35). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method include adjusting a temperature of circulated fluid (coolant) in order to control body fluid temperature, as disclosed by Dae. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Martin as applied to claim 32 above, and further in view of Machold et al. (US 2012/0095536).
Regarding claim 34, teachings of Khanna and Martin are described above but these references, as described above, do not specifically disclose the method including performing the selective hypothermia comprises adjusting a flow rate of the coolant during the circulating of the coolant. 
Machold discloses a method and system for control of a patient’s body temperature by way of an insertable heat exchange catheter wherein a ramp rate of changing the temperature of a patient’s body to a target temperature is controlled by adjusting the speed of fluid circulating through the catheter (see cl. 37). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the performing of the selective hypothermia comprise adjusting a flow rate of the coolant during the circulating of the coolant, as Machold discloses controlling the change of temperature of a patient’s body by adjusting the speed of fluid circulating through the catheter, and this would allow for control of hypothermia of a patient due to the control of the coolant and related temperature of the patient due to the coolant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cioanta et al. (US 2002/0082556), disclosing treatment catheters to be inserted into a body lumen/cavity to deliver heated fluid and thermally treat a target site; Chesnin (US 2009/0247868, disclosing a triple lumen catheter; and Vase et al. (US 2017/0095649), disclosing devices and methods for providing focal cooling to the brain and spinal cord.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781